This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37267

 5 ALTA JOHNSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   John J. Woykovsky, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Chief Judge.
1   {1}   Defendant Alta Johnson appeals from a judgment and sentence entered after she

2 conditionally pled guilty to DWI, reserving the right to challenge the denial of her

3 motion to suppress. We issued a calendar notice proposing to reverse. The State has

4 filed a response indicating that it does not oppose our calendar notice. Accordingly,

5 we reverse.

6         IT IS SO ORDERED.


7                                         ______________________________
8                                         LINDA M. VANZI, Chief Judge


9 WE CONCUR:



10 __________________________
11 J. MILES HANISEE, Judge



12 __________________________
13 JENNIFER L. ATTREP, Judge




                                            2